     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 1 of 12 PageID #: 128

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION
                                   City of New York
To: (Defendant's name and address) Office of the Corporation Counsel of the City of New York
                                   100 Church Street
                                   New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 2 of 12 PageID #: 129

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Rent Guidelines Board
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 3 of 12 PageID #: 130

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) David Reiss (in his official capacity as Chair of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 4 of 12 PageID #: 131

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Cecilia Joza (in her official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 5 of 12 PageID #: 132

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Alex Schwarz (in his official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 6 of 12 PageID #: 133

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) German Tejeda (in his official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 7 of 12 PageID #: 134

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) May Yu (in her official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 8 of 12 PageID #: 135

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Patti Stone (in her official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 9 of 12 PageID #: 136

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addl'ess) J. Scott Walsh (in her official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 10 of 12 PageID #: 137

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Leah Goodridge (in her official capacity as a Member of the Rent Guidelines Board)
                                   Office of the Corporation Counsel of the City of New York
                                   100 Church Street
                                   New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 11 of 12 PageID #: 138

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Sheila Garcia (in her official capacity as a Member of the Rent Guidelines Board)
                                           Office of the Corporation Counsel of the City of New York
                                           100 Church Street
                                           New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:19-cv-04087-MKB-RLM Document 1-2 Filed 07/15/19 Page 12 of 12 PageID #: 139

AO 440 (Rev. 06/12) Summons in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of New York

  Community Housing Improvement Program, Rent
   Stabilization Association of N.Y.C., Inc., et al.,




                            Plaintiff(s)
                          v.                                                  Civil Action No.
   City of New York, Rent Guidelines Board, et al.




                          Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addres.$) RuthAnne Visnauskas (in her official capacity as Commissioner of New York State
                                           Homes and Community Renewal, Division of Housing and Community Renewal)
                                           25 Beaver Street, 5th Floor
                                           New York, New York 10004




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke
                                           Mayer Brown LLP
                                           1999 K Street N.W.
                                           Washington, D.C. 20006




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


Date:
         07/15/2019
                                                                                           Signature of Clerk or Deputy Clerk
